DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/30/18. It is noted, however, that applicant has not filed a certified copy of the CN201811277841.1 application as required by 37 CFR 1.55.
Response to Amendment
The amendments to the specification and abstract, in the submission dated 3/21/19, are acknowledged and accepted.
Drawings
The drawings were received on 3/31/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 4, 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2017/0343859).
Consider claim 1, Chen discloses (e.g. figures 2A-2B, 5A) a display panel (4, display device), comprising a substrate (11, backlight of display device 1; see figure 2A which shows the full display device), wherein a color film layer (231/232, light conversion layers) and a glass layer (21, transparent substrate can be glass) are formed on the substrate (see figure 5A), the color film layer comprises first color resistances (22R, red pixel region/232, comprises  red quantum dots) and second color resistances (22G, green pixel region/231, comprises green quantum dots), wherein a plurality of first color quantum dots are disposed in the first color resistances, and a plurality of second color quantum dots are disposed in the second color resistances (the quantum dots are disposed with the color resistances) [0057];
wherein the color film layer further comprises reflecting color resistances (via high pass filter 225), the reflecting color resistances are formed between the first color resistances and the second color resistances (See figure 5A, the device is formed as an array.  A reflecting color resistance is considered to be located between two groupings of 231/232.); wherein reflectivities of contact surfaces between the reflecting color resistances and the first color resistances and between the reflecting color resistances and the second color resistances are greater than 70% (blue light is reflected while red and green are passed, see the RB arrow markings in figure 5A.  The blue light reflectance is greater than 70%) [0080-0088].

Consider claim 6, Chen discloses (e.g. figures 2A-2B, 5A) a display panel, wherein the color film layer further comprises a plurality of third color resistances (233/light transmitting layer/223, blue color filter), the reflecting color resistances are formed among the third color resistances, the second color resistances, and the first color resistances (see figure 5A, 223/233 portions are formed among the portions 231/232) [0080-0088].
Consider claim 7, Chen discloses (e.g. figures 2A-2B, 5A) a display panel, wherein a first color of the first color resistances is red (22R/232, comprises red quantum dots), a second color of the second color resistances is green (22G/231, comprises green quantum dots), and a third color of the third color resistances is blue (233, light transmitting layer/233 blue color filter) [0051, 0080-0088].
Consider claim 8, Chen discloses (e.g. figures 2A-2B, 5A) a display panel, wherein blue light shading layers are formed on the first color resistances and the second color resistances (the blue areas are formed between the red and green regions; see figure 5A) [0080-0088].

Consider claim 10, Chen discloses (e.g. figures 2A-2B, 5A) a display device, comprising the display panel of claim 1 (display panel is shown in figure 5A) [0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0343859) in view of Sun (US 2010/0060822).
Consider claim 2, Chen does not explicitly disclose that the optical densities of contact surfaces between the reflecting color resistances and the glass layer are greater than 3/µm.  Chen and Sun are related as display devices.  Sun discloses a device wherein the optical densities of contact surfaces are greater than 3/µm (an optical density of luminescent materials is greater than 10) [0098].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Chen, to have the optical densities of contact surfaces between the reflecting color resistances and the glass layer are greater than .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0343859).
Consider claim 3, Chen does not explicitly disclose that the thicknesses of the reflecting color resistances range from 3 to 8 µm.  However, it is considered to be within ordinary skill level to modify the thickness of the reflective layer. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Chen, to have the thickness be in the range of 3 to 8 µm, in order to utilize common skill and knowledge to modify the thickness to achieve a workable range of thicknesses for purposes of optimizing durability and compact design.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0343859) in view of Li et al. (US 2012/0287381).
Consider claim 5, Chen discloses (e.g. figures 2A-2B, 5A) a display panel, wherein the color film layer further comprises a plurality of third color resistances (233, light transmitting layer/223, blue color filter, the reflecting color resistances (225, high-pass filter) are further formed between (see figure 5A, along the array of the device) the third color resistances (233, light transmitting layer/223, blue color filter) and the second color resistances (22G/231, comprises green quantum dots).  However, Chen does not explicitly disclose a plurality of third color quantum dots are disposed in the third color 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872